Filed 3/25/21 In re S.F. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re S.F., a Person Coming                                   B306792
Under the Juvenile Court Law.
                                                              (Los Angeles County
                                                              Super. Ct. No. 19CCJP04598A)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

SYDNEY L.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Emma Castro, Judge Pro Tempore. Affirmed as
modified.
     Lori Siegel, under appointment by the Court of Appeal, for
Defendant and Appellant.

      Rodrigo A. Castro-Silva, Acting County Counsel, Kim
Nemoy, Assistant County Counsel, and Navid Nakhjavani,
Principal Deputy County Counsel, for Plaintiff and Respondent.

                              ******
      The juvenile court ordered a mother in a pending
dependency case not to contact the former social worker on that
case or anyone else in that worker’s special division. Mother
appeals. Because the restraining order is supported by
substantial evidence, we affirm. However, we modify the order to
conform to the trial court’s oral pronouncement and to the
Department’s concession on appeal.
         FACTS AND PROCEDURAL BACKGROUND
            1
I.    Facts
      A.     Underlying facts
      Sydney L. (mother) gave birth to S.F. in May 2019.
      “S.F. is a medically fragile child. She was born with
macrocephaly (that is, swelling of the brain) and with Dandy
Walker Syndrome (that is, a malformation of the cerebellum). To
address the swelling, doctors inserted a shunt in her skull to
drain excess fluid that requires constant monitoring. As a result
of her birth defects, S.F. will never walk or talk.”
      Mother is often physically violent and verbally aggressive
with others. In December 2018 (and while pregnant with S.F.),
mother assaulted the ex-girlfriend of S.F.’s biological father. In


1      These facts are largely drawn from our prior unpublished
opinion in this case. (In re S.F. (Apr. 9, 2020, B300870) [nonpub.
opn.].)

                                2
May 2019, she ripped a necklace off of the father as he was
wearing it. When medical staff at the emergency room told
mother they could not immediately skip S.F. to the front of the
line of waiting patients, mother became “aggressive” and
“combative” and, on one occasion in late June 2019, told the staff
she would “blow[] . . . up” the hospital.
       “Mother has repeatedly ignored the advice of medical
personnel. In the first few months of S.F.’s life, mother took her
to the emergency room five times for care; on every occasion,
mother started to leave when she was told she would have to
wait. The medical personnel advised mother against leaving
each time, but she either left anyway or stayed only after law
enforcement was called. Mother also did not immediately fill
S.F.’s prescriptions.”
       B.     Exertion of dependency jurisdiction over S.F.
       “In July 2019, the [Los Angeles County Department of
Children and Family Services (the Department)] filed a petition
asking the juvenile court to exert dependency jurisdiction over
S.F.”
       In September 2019, following a contested hearing, the
juvenile court exerted dependency jurisdiction over S.F. on the
grounds that (1) mother is a “current abuser of marijuana, which
renders [her] incapable of providing regular care and supervision”
and “places [S.F.] at risk of serious physical . . . harm” due to her
“tender age” and “her special medical needs,” (2) mother has “a
history of assaultive behavior towards others” that “shows a lack
of self-control, self-restraint, and impulse control” that “place[s]
[S.F.] at[] risk of serious harm,” and (3) mother has “medically
neglected [S.F.] and failed to follow medical advice” by leaving
“the emergency room against medical professional[s’]


                                 3
advisements” and by not filling prescriptions, all of which “place[]
[S.F.] at risk of serious physical harm.” Each basis is ground in
                                                            2
Welfare and Institutions Code section 300, subdivision (b).
       At that same hearing, the court removed S.F. from mother’s
custody and ordered the Department to provide mother
reunification services, which included anger management
counseling, as well as monitored visits.
       Mother appealed the sufficiency of the evidence underlying
the drug abuse allegation, and we affirmed. (In re S.F., supra,
B300870.)
       C.    Reunification period
       Although the Department marshalled many service
providers to assist mother in completing the reunification case
plan prescribed by the juvenile court, mother responded to their
efforts with aggressiveness, belligerence, rudeness and threats.
       Mother’s behavior was directed at nearly everyone. When
officials from in-home support services came to evaluate mother’s
home to determine whether she was eligible for such services,
mother was so “aggressive” and “threat[ening]” that the officials
could not conduct their evaluation. Mother was so “belligerent”
with the personnel at two drug-testing facilities that they asked
not to see her again. Mother called the person answering the
phone at her own attorney’s office a “bitch.” Mother was
“aggressive” with the people with whom the Department placed
S.F. after the removal order—even though they were mother’s
own relatives: In early August 2019, mother texted the paternal
aunt caring for S.F. with the following message: “Bitch, go die if
you hurt my baby I will kill you. It’s no threat it’s a promise”; in

2     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.

                                 4
mid-March 2020, mother challenged a subsequent caregiver to a
fistfight.
       Mother directed her most vitriolic behavior at the
Department and its social workers. Due to S.F.’s special medical
needs, the Department initially assigned S.F.’s case to the Health
Management Division, which is a unit specially trained in
dealing with children with such special needs.
       Mother was regularly abusive to the Health Management
Division’s staff when they supervised mother’s monitored visits
with S.F.: In July 2019, she called a Department receptionist a
“bitch” when the receptionist asked mother to sign in to the office;
in mid-August 2019, mother cussed and yelled at a security guard
and receptionist, and told a social worker she wanted to “see [her]
fucking supervisor”; and in mid-September 2019, mother
demanded a different monitor because, based on the “bad vibes”
she got, she surmised he was both a “sexual perpetrator” and a
“racist.”
       Mother was also regularly abusive toward Christina Misa
(Misa), the social worker assigned to S.F.’s case until June 2020.
The incidents included the following:
       ●     In late August 2019, mother demanded that the
monitored visits occur when it was convenient for mother and
stated that she did not “give a fuck what” was convenient for
S.F.’s caregiver; she also told Misa that mother did not “give a
fuck what [she] [did]” and warned Misa that Misa was “pissing
[her] off.”
       ●     Two days after that, mother told another social
worker in the Health Management Division that “you fucking
bitches don’t give a fuck” and “are not working hard enough,”
that they did not care, and that “maybe it's time for [mother] to


                                 5
call [her] attorney.”
       ●     In late September 2019, mother became “irate” with
Misa for enforcing the juvenile court’s order shortening the
duration of mother’s visits, and demanded that Misa immediately
return to mother the infant car seat the caregiver was using as
well as the clothes S.F. was currently wearing, and persisted in
her demands even after Misa pointed out to mother that mother
was effectively asking caregiver to drive mother’s own infant
child away without a car seat and naked; for obvious reasons,
Misa refused mother’s demand.
       ●     Five days later, when the caregiver was 15 to 20
minutes late for a visit, mother called a third party on her cell
phone and loudly complained that “these bitches got me waiting
here and fucking wasting my time.”
       ●     In mid-October 2019, when Misa informed mother
that she would receive one fewer weekly visit due to a holiday,
mother said, “I don’t give a fuck,” demanded that the visit be re-
scheduled notwithstanding the holiday, told Misa—when Misa
asked mother not to cuss—that she was “not fucking cussing,”
and then proceeded to call Misa 67 times in 10 minutes without
leaving a message.
       ●     In mid-March 2020, as Misa was trying to schedule
virtual visits in all of her cases in light of the recent COVID-19
shutdown, mother called Misa 46 times in a short period of time
in order to have her visits with S.F. scheduled. When Misa did
not pick up mother’s calls, mother proceeded to send a sequence
of text messages to Misa laced with profanity, insults and
invective: “Bitch my call is important”; “tf [the fuck] you mean
bitch idgaf [I don’t give a fuck]”; “Bitch I’ve been calling y’all hoes
since Friday”; “Don’t read my text respond bitch”; “Yes you are a


                                   6
bitch”; “I need to speak to my fucking daughter just cuz you never
pushed a kid out I need to speak what came out of me”; “Where tf
[the fuck] is my visits how”; “Hoe”; “Show all this to the court
idgaf [I don’t give a fuck] y’all see me calling your weird ugly ass.”
(Sic.) When Misa got to mother on her list of parents and called
mother to schedule virtual visits with S.F., mother proceeded to
call Misa a “bitch.”
         ●     In mid-April 2020, mother told another social worker
in the Health Management Division that mother did not want
her “hoe ass” to supervise the monitored visit. When Misa called
mother to solicit her input on a monitor, mother told Misa that
“you mother fuckers don’t care about me and my child.” Mother
then proceeded to call Misa 40 times in 15 minutes.
II.      Procedural Background
         On June 30, 2020, the Department filed a petition seeking
a temporary restraining order (TRO) and a permanent injunction
to protect Misa. Misa recounted the incidents set forth above,
and explained that mother’s “pattern of verbal intimidation” and
mother’s penchant for making “repeated harassing and abusive
calls” caused Misa “emotional distress” and also “impeded” Misa’s
“ability to do [her] job.”
         Later that same day, the juvenile court held a hearing
where mother appeared through her counsel. The court issued a
TRO and set a hearing on whether to issue a preliminary
injunction for July 20, 2020.
         On July 20, 2020, the juvenile court issued a three-year
injunction that prohibited mother from (1) having any contact
with Misa or coming within 100 yards of Misa, her home or her
place of work, (2) “com[ing] to the Health Management Division
. . . office unless she has an appointment that is confirmed with a


                                  7
supervisor in advance by [five] days” or “contact[ing], directly or
indirectly, telephone or send messages, mail or email to
[Department] personnel or employees except through her attorney
of record.” (Italics added.) In issuing the injunction, the court
found it to be “necessary to ensure the physical and emotional
well[-]being of [Misa] from . . . emotional harm, harassment,
abusive behavior.”
       Mother filed this timely appeal.
                           DISCUSSION
                     3
       In this appeal, mother argues that the juvenile court erred
in issuing the injunction because (1) the Department assigned
S.F.’s case to a new social worker, so Misa is no longer in
mother’s proverbial cross-hairs, and (2) the injunction is
overbroad because the italicized language in the injunction
prohibits her direct contact with all Department personnel, which
would interfere with her right to receive reunification services.
       We can quickly dispose of mother’s second argument. At
the time the Department requested the injunction, the
Department explained that it had reassigned mother’s case to its
Compton office and that its request for a no-direct-contact
injunction was limited to Department personnel in the Health
Management Division office. At that same time, the juvenile
court seemed to agree with the Department’s narrower request,
commenting that the injunction “doesn’t mean that [mother] can’t
go to the Compton . . . office.” On appeal, the Department urges
us to read the italicized language consistent with its initial

3      “[A] restraining order issued in a juvenile dependency
proceeding is directly appealable . . . .” (In re Cassandra B.
(2004) 125 Cal.App.4th 199, 208 (Cassandra B.), citing Code Civ.
Proc., § 904.1, subd. (a)(6).)

                                 8
request and with the juvenile court’s contemporaneous
comments. Whether we view the Department’s position on
appeal as a concession or we elect to give more weight to the
court’s oral pronouncement (In re Maribel T. (2002) 96
Cal.App.4th 82, 86; but see In re Jerred H. (2004) 121
Cal.App.4th 793, 798, fn. 3), we modify the italicized language to
be limited to “Department personnel or employees” in the Health
Management Division.
       We now turn to mother’s first argument.
       Under section 213.5, and as pertinent here, a juvenile court
has the authority to issue an order “enjoining any person from
molesting, . . . harassing, telephoning, including, but not limited
to, making annoying telephone calls . . . , contacting, either
directly or indirectly, . . . or disturbing the peace of [a dependent]
child’s current or former social worker.” (§ 213.5, subd. (a).) For
these purposes, one person “disturb[s] the peace” of another if she
engages in “‘“conduct that destroy[s] the mental or emotional
calm of the other party.” [Citation.]’” (In re Bruno M. (2018) 28
Cal.App.5th 990, 997 (Bruno M.), quoting Perez v. Torres-
Hernandez (2016) 1 Cal.App.5th 389, 401.) Whether we review
the trial court’s issuance of the injunction for an abuse of
discretion or for substantial evidence (In re E.F. (2020) 45
Cal.App.5th 216, 222 (E.F.), review granted June 17, 2020,
S260839 [abuse of discretion]; In re L.W. (2020) 44 Cal.App.5th
44, 51 (L.W.)), the question is the same: Does the record, when
viewed in the light most favorable to the ruling, support a finding
that mother engaged in conduct that disturbed Misa’s peace and
that mother’s conduct may continue? (E.F., at p. 222; Bruno M.,
at pp. 996-997; L.W., at p. 51.)
       Substantial evidence supports the juvenile court’s issuance


                                  9
of the injunction in this case. Misa catalogued a long list of
incidents in which mother was insulting, offensive, demeaning,
rude, bellicose, and threatening. Having to endure such conduct
is certainly enough to destroy a person’s mental or emotional
calm, and hence enough to disturb their peace. Misa confirmed
as much, when she said that mother’s conduct caused her
emotional distress and prevented her from servicing other
children. “[E]vidence that the restrained person has previously
molested”—or, in this case, disturbed the peace—of the protected
person “is certainly sufficient” to support issuance of injunctive
relief under section 213.5. (In re B.S. (2009) 172 Cal.App.4th
183, 193; accord, Cassandra B., supra, 125 Cal.App.4th at pp.
204-205, 212-213 [upholding issuance of injunction under section
213.5 when the mother was repeatedly calling and harassing the
caregivers].) Given that mother still knows how to contact Misa
(given the dozens, if not hundreds, of harassing calls in the past),
given mother’s penchant for lashing out at anyone around her,
and given Misa’s continuing relevance to S.F.’s case as a prior
social worker on that case, a reasonable trier of fact could
conclude that the danger of future outbursts against Misa and
the Health Management Division is still present.
       Mother raises what boil down to three arguments in
response.
       First, she argues that the Department has assigned mother
a new social worker and that mother had not harassed the new
social worker in the three weeks between the issuance of the TRO
and the hearing on the injunction. Thus, mother argues, she will
ostensibly “express[] her frustration” at the new social worker
rather than at Misa and others in the Health Management
Division. To the extent mother is arguing that an injunction can


                                10
never be issued to protect a former social worker, that argument
is foreclosed by the plain language of section 213.5, which
expressly provides for injunctive relief to protect “former social
worker[s].” (§ 213.5, subd. (a).) To the extent mother is arguing
that no injunction should issue against the former social worker
in this case, substantial evidence supports its issuance in this
case. Where, as here, a parent has unaddressed impulse control
issues, a juvenile court may reasonably infer that the parent’s
prior conduct will continue. (Bruno M., supra, 28 Cal.App.5th at
p. 998 [juvenile court “‘could reasonably infer, from the father’s
tendency to resort to violence as well as from his evident lack of
impulse control, that he might be a threat to [the children’s]
safety’” in the future]; In re B.S., supra, 172 Cal.App.4th at p. 194
[same].) Here, the court-appointed expert found that mother’s
behavior “suggests poor emotional control plus a sense of
entitlement,” and the record supports that finding—and the
danger of further harassment that flows from it.
       Second, mother contends that this case is analogous to In re
C.Q. (2013) 219 Cal.App.4th 355 (C.Q.) and In re N.L. (2015) 236
Cal.App.4th 1460 (N.L.). It is not. In both C.Q. and N.L., the
appellate court overturned injunctions that prohibited a parent
from contacting a child on the ground that no substantial
evidence supported a finding that the parent had directed his or
her conduct toward the child (as opposed to the child’s caregiver).
(C.Q., at pp. 364-365; N.L., at pp. 1465-1468.) Here, there is
nearly overwhelming evidence that mother directed her conduct
at Misa and the staff of the Health Management Division whom
the injunction protects.
       Lastly, mother asserts that the juvenile court’s injunction
does not satisfy the requirements for issuing injunctive relief


                                 11
under section 340.5 or Code of Civil Procedure section 527.8.
Because the requirements for relief under section 213.5 were
met—and because the Department’s request and the juvenile
court’s order were made on forms invoking section 213.5—we
have no occasion to assess whether there are additional statutory
grounds for upholding the injunction. One is enough.
                            DISPOSITION
      The second sentence in paragraph 10 of the injunction is
modified to read as follows: “Restrained person must not contact,
directly or indirectly, telephone or send messages, mail or email
to DCFS personnel or employees in the Health Management
Division except through her attorney of record.” As modified, the
order of injunction is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                     ______________________, J.
                                     HOFFSTADT


We concur:


_________________________, P. J.
LUI


_________________________, J.
ASHMANN-GERST




                                12